COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:             01-12-00702-CV
Trial Court Cause
Number:                   1048586
Style:                    Ellen Sedita
                          v Unilev Management Corp, Unilev Capital Corp, Merit Parking Company, LTD. and
                          Royal Sweeping and Paving, LLC
Date motion filed*:       March 6, 2013
Type of motion:           Motion for Extension of Time to File Appellant's Reply Brief
Party filing motion:      Appellant, Ellen Sedita
Document to be filed:     Appellant's Reply Brief

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:
         Date Requested:                              March 26, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: March 26, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                          Acting individually          Acting for the Court

Panel consists of

Date: March 11, 2013